Case 3:20-cv-00618-TAD-KLH Document 10 Filed 09/14/20 Page 1 of 1 PageID #: 54




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

JAYLIN SHAKIR                                           CIVIL ACTION NO. 20-0618

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

JACKSON PARISH CORRECTIONAL                             MAG. JUDGE KAREN L. HAYES
CENTER, ET AL.

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 9] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Jaylin Shakir’s claims

are DISMISSED as frivolous and for failing to state claims on which relief may be granted.

       MONROE, LOUISIANA, this 14th day of September, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
